Citation Nr: 0901604	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-32 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1964 to February 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran had a hearing before the Board in June 
2007 and the transcript is of record.

The case was brought before the Board in August 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include affording him a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The claim was previously remanded, among other reasons, to 
afford the veteran a VA examination to determine the nature 
and likely etiology of any low back disability found.  

The veteran was afforded a VA examination in September 2008, 
conducted by a physician's assistant (PA).  The veteran's 
representative argues the examination is inadequate and does 
not conform with the Board's prior Remand orders.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

Here, the Board, in its August 2007 Remand, merely indicated 
"the veteran should be scheduled for an appropriate VA 
examination." The Board also instructed that "the claims 
file should be provided to the physician for review..." and 
that "...the physician should render an opinion...."  

A medical professional is not competent to offer an opinion 
as to matters outside the scope of his experience.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  A physician is an 
authorized practitioner of medicine, while a PA has been 
trained and certified to provide certain of a physician's 
duties, "all under the responsible supervision of a licensed 
physician." Dorland's Illustrated Medical Dictionary 1434 
(30th ed. 2003).

In general, the Board is of the opinion that a PA is 
competent to evaluate the likely etiology of a low back 
disability, the opinion of which was based on relatively 
routine clinical findings.  See Cox v. Nicholson, 20 Vet. 
App. 563 (2007) (noting that there is no requirement that 
medical examinations be conducted by physicians only, and 
that the issue involves whether the individual has the types 
of education and clinical training to evaluate the medical 
issue at hand).  

In this case, however, because the prior Remand order 
indicated a physician should review the veteran's claims file 
and render the opinion, it was in violation of the prior 
Remand for the RO to schedule the examination with a PA.  Cf. 
Stegall, 11 Vet. App. 268. 

Regardless of whether a Stegall violation occurred, the 
veteran's representative further argues the examination is 
inadequate because the PA did not sign the examination nor 
was the examination reviewed (and signed) by a physician.  
The Board agrees.

When a PA renders a medical opinion in a VA examination, 
regular VA procedure requires physician review and signature.  
See M21-1, Part VI, 1.07(d).  VA medical facilities are 
responsible for ensuring that examiners are adequately 
qualified and all examination reports must be signed (or 
electronically signed) by physicians (or clinical or 
counseling psychologists were applicable).  Id.  

In this case, the September 2008 VA examination does not 
include any indication that the opinion was reviewed by a 
physician nor was the examination signed by the PA or a 
physician.  Despite the lengthy procedural history of this 
claim, corrective action is required.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from May 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's recent medical 
records for treatment of his claimed 
condition from the VAMC in Bonham, 
Oklahoma from May 2008 to the present. 
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available.

2. After obtaining the above-referenced 
records, to the extent available, 
schedule the veteran for an appropriate 
VA examination with a physician for the 
claimed low back disability to determine 
the severity and likely etiology of any 
low back disability found, specifically 
commenting on the veteran's in-service 
lumbar soft tissue injury during his 
military service and the PA's September 
2008 opinion. 

The claims folder must be reviewed by the 
examiner and the examiner should provide 
a complete rationale for any opinion 
given without resorting to speculation. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3. After the above is complete, 
readjudicate the veteran's claim.  If the 
claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655. 

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

